      CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 1 of 27




                     UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MINNESOTA

SAMANTHA SOHMER and KATHY L.
FELLGREN, Individually and on Behalf of   Case No. 18-cv-03191 (JNE/BRT)
All Others Similarly Situated,
                                          MEMORANDUM OF LAW IN
                     Plaintiffs,          SUPPORT OF PLAINTIFFS’
                                          MOTION TO COMPEL FURTHER
      vs.                                 PRODUCTION OF DOCUMENTS
                                          AND RESPONSES TO
UNITEDHEALTH GROUP INC.,                  INTERROGATORIES
UNITED HEALTHCARE SERVICES,
INC., UNITED HEALTHCARE
INSURANCE COMPANY, OPTUM, INC.,
and OPTUMRX, INC.,

                     Defendants.
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 2 of 27




                                           TABLE OF CONTENTS

I.     INTRODUCTION .................................................................................................... 1
II.    BACKGROUND ...................................................................................................... 2
       A.       Procedural History ......................................................................................... 2
       B.       The Parties’ Meet-And-Confer Positions Regarding the Transaction
                Data ............................................................................................................... 3
III.   LEGAL STANDARD .............................................................................................. 5
IV.    LEGAL ARGUMENT ............................................................................................. 6
       A.       Defendants Should Amend Their Response to Interrogatory No. 2 ............. 6
                1.        Defendants’ Response Does Not Comply with Rule 33(b) ............... 8
                2.        Defendants’ Response Does Not Comply with Rule 33(d) ............... 9
                3.        Defendants’ Burden Objection Lacks Merit .................................... 11
       B.       Defendants Should Amend Their Response to Document Request
                No. 25 .......................................................................................................... 13
                1.        Defendants’ Response Does Not Comply with Rule
                          34(b)(2)(c) ........................................................................................ 14
       C.       Defendants Should Amend Their Response to Document Request
                Nos. 26 and 30 ............................................................................................. 15
                1.        These Requests are Relevant to Class Certification and
                          Damages ........................................................................................... 18
                2.        These Requests Are Proportionate to the Needs of the Case ........... 19
V.     PLAINTIFFS’ REQUESTED RELIEF.................................................................. 21




                                                               i
           CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 3 of 27




                                            TABLE OF ATHORITIES


Cases

Amador v. U.S. Bank National Association,
  2017 WL 5151680 (D. Minn. November 6, 2017) .......................................................... 6
Asberry v. Cate,
  No. 2:11-CV-2462 KJM KJN, 2014 WL 1286191 (E.D. Cal. Mar. 31, 2014).............. 12
Ayers v. Continental Cas. Co.,
  240 F.R.D. 216 (N.D.W. Va. 2007) ................................................................................. 9
Basra v. Ecklund Logistics, Inc.,
  No. 8:16CV83, 2016 WL 7413474 (D. Neb. Dec. 22, 2016) .......................................... 8
Budget Rent-A-Car of Mo., Inc. v. Hertz Corp.,
  55 F.R.D. 354 (W.D. Mo. 1972) ...................................................................................... 8
CapRate Events, LLC v. Knobloch,
  No. 17-CV-5907-NGG-SJB, 2018 WL 4378167 (E.D.N.Y. Apr. 18, 2018) ................ 15
Cincinnati Ins. Co. v. Fine Home Managers,
  2010 WL 2990118 (E.D. Mo. July 27, 2010) .................................................................. 6
Flour Mills, Inc. v. Pace,
  75 F.R.D. 676 (D.Okla.1977) ......................................................................................... 12
Grupo Petrotemex, S.A. De C.V. v. Polymetrix AG,
  2019 WL 2241862 (D. Minn. May 24, 2019) .................................................................. 6
Handi–Craft Co. v. Action Trading, S.A.,
  No. 02–cv–1731, 2003 WL 26098543 (E.D.Mo. Nov. 25, 2003) ................................. 13
In re Folding Carton Antitrust Litig.,
  83 F.R.D. 256 (N.D. Ill. 1979) ....................................................................................... 12
In re G-I Holdings Inc.,
  218 F.R.D. 428 (D.N.J. 2003) ........................................................................................ 10
In re: Nat’l Arbitration Forum Litig.,
  2010 WL 11469529 (D. Minn. Feb. 16, 2010) ................................................................ 6
Johnson v. Nekoosa–Edwards Paper Co.,
  558 F.2d 841................................................................................................................... 18
Mallak v. Aitkin Cty.,
  No. 13-cv-2119, 2016 WL 9088760 (D. Minn. Dec. 22, 2016) ...................................... 6
Oppenheimer Fund, Inc. v. Sanders,
  437 U.S. 340 (1978) ....................................................................................................... 18
Perfect 10 Inc. v. Giganews, Inc.,
  No. 11-cv-7098, 2014 WL 12586247 (C.D. Cal. June 2, 2014) .................................... 10
Powerhouse Marks, L.L.C. v. Chi Hsin Impex, Inc.,
  No. 04-cv-73923, 2005 WL 8154950 (E.D. Mich. Nov. 15, 2005) ............................... 10
Regents of Univ. of Minn. v. AT&T Mobility LLC,
  2016 WL 7972908 (D. Minn. Dec. 13, 2016) .................................................................. 6


                                                                 ii
           CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 4 of 27




Reyes v. Educ. Credit Mgmt. Corp.,
  No. 15CV628-BAS(JMA), 2016 WL 9488704 (S.D. Cal. Sept. 20, 2016) ................... 19
Rubin v. Islamic Republic of Iran,
  349 F.Supp.2d 1108 (N.D. Ill. 2004) ............................................................................... 6
Stewart v. Winter,
  669 F.2d 328 (5th Cir. 1982) .......................................................................................... 18
Tekstar Commc’ns, Inc. v. Sprint Commc’ns Co. L.P.,
  No. 08-cv-1130, 2009 WL 10711788 (D. Minn. May 14, 2009) .................................. 10
U.S. ex rel. Englund v. Los Angeles Cty.,
  235 F.R.D. 675 (E.D. Cal. 2006) ................................................................................... 10
Wagner v. Dryvit Sys., Inc.,
  208 F.R.D. 606 (D. Neb. 2001) .......................................................................... 10, 12, 13
Webb v. Ethicon Endo-Surgery, Inc.,
  No. CIV. 13-1947 JRT/JJK, 2015 WL 317215 (D. Minn. Jan. 26, 2015) ..................... 13
WIMCO, LLC v. Lange Indus., Inc.,
  No. 06-cv-3565 (PJS/RLE), 2007 WL 9747496 (D. Minn. Oct. 2, 2007) ..................... 10

Rules

Fed. R. Civ. P. 26(b) ........................................................................................................ 5, 6
Fed. R. Civ. P. 26(b)(1) ....................................................................................................... 5
Fed. R. Civ. P. 33................................................................................................................. 9
Fed R. Civ. P. Rule 34 ................................................................................................. 14, 15
Rule 33(d) ............................................................................................................... 9, 10, 11




                                                                 iii
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 5 of 27




I.     INTRODUCTION

       Plaintiffs Samantha Sohmer and Kathy L. Fellgren (“Plaintiffs”), respectfully

submit this memorandum of law in support of their motion to compel the production of

fulsome and complete responses to Plaintiffs’ Interrogatory No. 2, and Plaintiffs’ Request

for Production of Documents Nos. 25, 26 and 30 (the “Requests”).

       Plaintiffs’ plans contained “lesser-of-three” language that provided that the cost

share paid for prescription drugs would be the lesser of: (1) a stated copay amount; (2) the

pharmacy’s usual and customary charge (“U&C”); or (3) the “Prescription Drug Charge”

that Defendants agreed to pay the network pharmacy. The Requests seek information

relating to prescription drug transactional data (“Transaction Data”) from Defendants, 1

including documents and information necessary to understand and use the data. Plaintiffs

are seeking to identify “lesser-of-three” plans, the effective dates of such plans, and to

identify and calculate damages, including the overcharges and clawbacks that were

incurred by Plaintiffs and the Class.

       There is no dispute that the Requests seek data, documents, and information

necessary and relevant to Plaintiffs’ claims, and go to the heart of the issue of determining

damages Plaintiffs and the Class have suffered. Instead, the dispute centers upon

Defendants’ obligations in responding to the Requests. Defendants have not provided


       1
         Defendants are UnitedHealth Group, Inc. (“UnitedHealth”), United Healthcare
Services, Inc. (“UHC Services”), United HealthCare Insurance Company (“UHC
Insurance”), Optum, Inc., and OptumRx, Inc. (Optum, Inc. and OptumRx, Inc. are
collectively referred to as “OptumRx”).


                                             1
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 6 of 27




documents and information necessary to sufficiently identify the Plans that are issue in the

litigation, i.e., plans with summary plan descriptions (“SPDs”) that contain “lesser-of-

three” language but were inappropriately adjudicated using “lesser-of-two” logic, the

effective dates of such plans, the transactions that were improperly adjudicated and the

amounts of overcharges, including clawbacks where the pharmacy collected cost share

amounts in excess of the amount Defendants paid the pharmacy. The Transaction Data

consist of numerous datasets from multiple databases, containing hundreds of millions of

transactions, and include different field names that are not consistent across the databases,

preventing Plaintiffs from confirming that certain fields can be matched across databases.

Moreover, Plaintiffs have identified discrepancies in the Transaction Data and seek

information necessary to identify, understand and properly interpret the data.

II.    BACKGROUND

       A.     Procedural History

       Plaintiffs served their First Set of Requests for Production of Documents on March

19, 2019, and their First Set of Interrogatories on October 7, 2019. (Declaration of Mathew

P. Jasinski [“Jasinski Decl.”], ¶4.) Defendants responded to Plaintiffs’ First set of Requests

for Production of Documents and First Set of Interrogatories on April 19, 2019 and

November 6, 2019, respectively. (Jasinski Decl., ¶5.)

       Plaintiffs began meeting-and-conferring with Defendants regarding claims data on

June 5, 2019, with follow-up conference calls on September 26, 2019 and October 1, 2019.

Plaintiffs’ counsel summarized those meet-and-confer discussions with an October 7, 2019

letter to Defendants’ counsel. (Jasinski Decl., ¶6.) Defendants’ counsel provided a written


                                              2
        CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 7 of 27




response to Plaintiffs meet-and-confer letter on November 8, 2019. Defendants did not start

producing class-wide Transaction Data for another four months. (Jasinski Decl., ¶7.)

        On April 23, 2020, and May 14, 2020, Defendants produced Transaction Data for

the period October 4, 2010 through January 31, 2020. The Transaction Data contained

hundreds of millions of transactions. (Jasinski Decl., ¶8, Doc. No. 119, at p. 2.)

        Given the volume and complexity of the Transaction Data, and Plaintiffs’ inability

to interpret it, the parties stipulated to additional time for Plaintiffs to process, review, and

analyze the Transaction Data and engage in the meet-and-confer process. (Doc. No. 119,

at pp. 2-3.) The Court also extended the deadline for Plaintiffs to file and serve non-

dispositive motions relating to the Transaction Data to September 8, 2020. (Doc. No. 119,

at p. 3.)

        B.    The Parties’ Meet-And-Confer Positions Regarding the Transaction
              Data

        Following the production of the Transaction data in April and May of this year,

Plaintiffs have diligently pursued further data and information and have engaged in

extensive, on-going meet and confer discussions, which included an exchange of numerous

emails and letters over the past four months to attempt to fully understand the Transaction

Data and related documents necessary for Plaintiffs and their experts to use and understand

the data so that they can properly and accurately calculate damages. (Jasinski Decl., ¶9.)

        After Plaintiffs’ counsel and their expert studied the Transaction Data, they found

several important discrepancies. For example, Plaintiffs found substantially fewer policy

numbers in the claims data than in the SPDs. There were also fewer plans in Defendants’



                                               3
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 8 of 27




list of plans with lesser-of-three SPD language that Defendants identified as having been

adjudicated under lesser-of-two logic. (Jasinski Decl., ¶10.) Plaintiffs also found 661

policy numbers on Defendants’ list of Key and National Accounts that did not appear in

the Transaction Data. (Jasinski Decl., ¶11.) Plaintiffs also found large amounts of data

where the fields were blank or null in the Transaction Data. Despite Plaintiffs requests that

these discrepancies be resolved, these issues remain. (Id.)

       On June 17, 2020, Plaintiffs wrote to Defendants to pose a number of questions

concerning the Transaction Data. (Jasinski Decl., ¶12.) On June 26, 2020, Plaintiffs sent

follow-up correspondence to Defendants’ counsel regarding open questions about

Transaction Data. Although Defendants informally provided some responsive information

in the context of mediation, they did not otherwise respond. (Jasinski Decl., ¶13.)

Accordingly, on August 13, 2020, Plaintiffs sent a formal meet-and-confer letter to

Defendants, explaining Plaintiffs’ and their expert’s inability to interpret Defendants’

Transaction Data. (Jasinski Decl., ¶14.).

       Although Defendants have not yet provided a written response, the Parties met-and-

conferred about the Transaction Data, among other things, most recently on September 4,

2020, in anticipation of the September 8, 2020 deadline for “non-dispositive motions

relating to Defendants’ prescription drug transaction data” (Jasinski Decl., ¶15, Doc. No.

119). Motions concerning Plaintiffs’ Interrogatory No. 2 and Requests for Production Nos.

25, 26, and 30 are subject to this deadline. (See Doc. No. 130 at 5, ¶ 4(a).) Motions

concerning the other discovery requests addressed in the August 13, 2020 letter




                                             4
        CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 9 of 27




(Interrogatory Nos. 13, 14, and 21) post-date June 1, 2020, and thus are not subject to this

deadline. (See id.).

       During the September 4, 2020 meet-and-confer, Defendants indicated that they

would provide a response to Plaintiffs’ August 13, 2020 letter and would provide some

additional information. Indeed, later that afternoon, Defendants produced a document that

appears to link certain database terms to their natural language counterparts, which was

one of the issues raised in the August 13 letter. (Jasinski Decl., ¶16.) In this regard, the

Parties agreed during the September 4 meet and confer that, in light of the September 8

deadline, Plaintiffs would file this motion to compel the information sought in order to

protect their rights, however the Parties would continue to attempt to resolve this dispute

on their own while this motion is pending. (Jasinski Decl., ¶17.) Just today, Defendants

provided a written response to Plaintiffs’ August 13 letter, which Plaintiffs are continuing

to review. It is apparent, however, that Defendants’ letter does not conclusively resolve the

issues at hand.

III.   LEGAL STANDARD

       Fed. R. Civ. P. 26(b) governs the scope and limits of discovery in this case. Fed. R.

Civ. P. 26(b)(1) states:

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party's claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery need
       not be admissible in evidence to be discoverable.



                                             5
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 10 of 27




       The scope of discovery under Fed. R. Civ. P. 26(b) is extremely broad, and

relevance is to be broadly construed, even since the recent change in the rule. Amador v.

U.S. Bank National Association, 2017 WL 5151680 (D. Minn. November 6, 2017) (citing

Mallak v. Aitkin Cty., No. 13-cv-2119, 2016 WL 9088760, at *4–5 (D. Minn. Dec. 22,

2016); Regents of Univ. of Minn. v. AT&T Mobility LLC, 2016 WL 7972908, at *3 (D.

Minn. Dec. 13, 2016)). Because the rules “allow for broad discovery, the burden is typically

on the party resisting discovery to explain why discovery should be limited.” Cincinnati

Ins. Co. v. Fine Home Managers, 2010 WL 2990118, *1 (E.D. Mo. July 27, 2010) (citing

Rubin v. Islamic Republic of Iran, 349 F.Supp.2d 1108, 1111 (N.D. Ill. 2004)); see also

Grupo Petrotemex, S.A. De C.V. v. Polymetrix AG, 2019 WL 2241862 at *2 (D. Minn. May

24, 2019); In re: Nat’l Arbitration Forum Litig., 2010 WL 11469529, at *3 (D. Minn. Feb.

16, 2010) (it is “axiomatic” that the resisting party bears the burden of explaining why

discovery should be limited).

IV.    LEGAL ARGUMENT

       A.     Defendants Should Amend Their Response to Interrogatory No. 2

       Defendants should be compelled to respond to Interrogatory No. 2 to identify and

describe the specific data and data elements necessary to identify the claims at issue and

calculate damages, including overcharges and clawbacks.

       INTERROGATORY NO. 2: Please identify each claim adjudicated
       during the Relevant Period for which a participant paid a Cost Share that
       exceeded the amount paid or credited to the pharmacy for a prescription
       drug when the corresponding SPD provided for Lesser of Three Logic and
       for each such claim provide the (a) date prescription was filled; (b) patient’s
       name; (c) all claim identification codes and numbers; (d) all
       member/participant identification codes and numbers; (e) drug name; (f)


                                              6
      CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 11 of 27




      pharmacy name; (g) pharmacy identification code and number; (h) average
      wholesale price; (i) usual and customary charge; (j) drug tier; (k) applicable
      copayment or coinsurance amount under the applicable plan for the
      respective drug tier; (l) all ingredient costs; (m) all dispensing fees; (n) all
      sales tax amounts; (o) copayment amount paid; (p) coinsurance amount
      paid; (q) amount paid toward deductible; (r) remaining balance of
      deductible after payment of claim; (s) amount paid to pharmacy; (t) funding
      arrangement; and (u) claim status.
      RESPONSE TO INTERROGATORY NO. 2: Defendants reassert their
      objections to the definitions of “Relevant Period,” and “Cost Share” as set
      forth above in the General Objections.2 Defendants further object to this
      interrogatory on the grounds that it is overly broad and unduly burdensome,
      considering the parties’ relative access to relevant information, the
      importance of the discovery in resolving the issue, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit, particularly
      because it purportedly requires Defendants to identify “each claim” and
      certain information contained within “each such claim.” Defendants further
      object to this interrogatory on the grounds that it is vague, ambiguous, and
      lacks particularity because of the undefined terms and ambiguous phrases “all
      claim identification codes and numbers,” “all member/participant
      identification codes and numbers,” “applicable copayment or coinsurance
      amount under the applicable plan for the respective drug tier,” and “all
      ingredient costs.” Defendants also object to this interrogatory to the extent it
      seeks individual patient health information (PHI) or any other information
      protected by the Health Insurance Portability and Accountability Act of 1996
      (HIPAA). Defendants reserve the right to redact and/or not produce any
      identifiable information regarding any person, other than the Named
      Plaintiffs, in the data in order to protect his or her privacy and because no
      class has been certified in this case. Defendants further object to this
      interrogatory because discovery is ongoing, and therefore reserve the right to
      supplement, revise, correct, clarify, or amend their answer to this
      interrogatory.
      Subject to and without waiving the foregoing objections, Defendants
      respond as follows: After reasonable investigation, the information
      requested in the interrogatory is not maintained by Defendants in the

      2
         Plaintiffs defined “Relevant Period” as the “period from October 4, 2010 to the
present (the “Relevant Period”)… includ[ing] all documents and information that relate to
such period, even if prepared or published outside of the Relevant Period.”
      Plaintiffs defined “Cost Share” as a “copayment, coinsurance payment, payment
toward satisfying a deductible, or any combination thereof.”

                                              7
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 12 of 27




       ordinary course of business in the form and format requested by Plaintiffs.
       In lieu of further written response, Defendants will produce available
       prescription drug transaction data for outpatient prescription drugs
       purchased at retail Network Pharmacies sufficient to show the information
       sought by this interrogatory. Defendants are unclear what Plaintiffs mean to
       request in subsection (k), but do not believe data is available other than the
       copayment or coinsurance amount paid. If Plaintiffs are seeking information
       about the applicable copayment or coinsurance amount under the applicable
       plan for a particular drug tier, Defendants refer Plaintiffs to the SPDs
       produced at UNH-Sohmer-00000873- UNH-Sohmer-06450146. In addition,
       the information in subsection (r) is not always available in the prescription
       drug transaction data, nor is the (o), (p), or (q) always separated out. If
       available, Defendants will provide the information.
       Defendants cannot identify a date certain for this production as in order to
       respond to Plaintiffs’ interrogatory, they first need to identify each SPD that
       included lesser of three logic where retail Network Pharmacy prescription
       drug claims were set up to adjudicate as lesser of two. In addition, prior to
       production of prescription drug transaction data, Defendants need to meet
       and confer with Plaintiffs regarding the fields for production. Defendants are
       actively collecting the information needed at this time and will continue to
       keep Plaintiffs apprised of developments in the process.
              1.     Defendants’ Response Does Not Comply with Rule 33(b)

       Rule 33(b)(3) states that “[e]ach interrogatory must, to the extent it is not objected

to, be answered separately and fully in writing under oath.” A response which merely refers

to documents is not enough. “The answer to an interrogatory must be responsive to the

question; it should be complete in itself and should not refer to other documents.” Basra v.

Ecklund Logistics, Inc., No. 8:16CV83, 2016 WL 7413474, at *1 (D. Neb. Dec. 22, 2016)

(citing Budget Rent-A-Car of Mo., Inc. v. Hertz Corp., 55 F.R.D. 354, 356 (W.D. Mo.

1972)).

       Defendants’ response to this interrogatory does not comply with Rule 33(b)(3)

because it refers to documents instead of providing a complete, narrative response.

Moreover, Defendants’ response is deficient because the documents do not, contrary to the


                                             8
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 13 of 27




response, contain the information “sufficient to show” the answer to this interrogatory or

explain how to determine the answer from Defendants’ document productions.

       Defendants’ response also fails because it improperly attempts to shift the burden

of discovery back to Plaintiffs. Defendants state that “in order to respond to Plaintiffs’

interrogatory, they first need to identify each SPD that included lesser of three logic where

retail Network Pharmacy prescription drug claims were set up to adjudicate as lesser of

two.” Defendants have produced a list of SPDs that apparently match this description, but

Defendants have not provided the information needed to identify which transactions were

governed by those SPDs or to re-adjudicate those claims using lesser-of-three logic.

Defendants cite no authority, nor can they, allowing them to shift their burden of

compliance or condition their response in this manner. “A respondent may not impose on

an interrogating party a mass of records to which research is feasible only for one familiar

with the records.” Fed. R. Civ. P. 33 advisory committee note (1970). “In that case, the

served party must fully answer the interrogatory.” Ayers v. Continental Cas. Co., 240

F.R.D. 216, 226 (N.D.W. Va. 2007).

              2.     Defendants’ Response Does Not Comply with Rule 33(d)

       Defendants did not invoke Rule 33(d) in response to this interrogatory. However,

even if they did, Defendants’ response would still be deficient because identification of the

documents in the response does not tell Plaintiffs with adequate specificity where to find

the information they requested nor how to use or understand the information. “The

responding party may not avoid answers by imposing on the interrogating party a mass of

business records from which the answers cannot be ascertained by a person unfamiliar with


                                             9
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 14 of 27




them.” In re G-I Holdings Inc., 218 F.R.D. 428, 438 (D.N.J. 2003) (internal citations

omitted); see also Tekstar Commc’ns, Inc. v. Sprint Commc’ns Co. L.P., No. 08-cv-1130,

2009 WL 10711788, at *11-12 (D. Minn. May 14, 2009) (accepting responding party’s

representation that it does not maintain information in format requested but requiring party

to compile requested information because of “specialized knowledge” and “intrinsic

familiarity” with its own records); U.S. ex rel. Englund v. Los Angeles Cty., 235 F.R.D.

675, 681 (E.D. Cal. 2006) (finding that “it would be less burdensome for defendant to

provide the compilation required than for plaintiff to attempt to ferret the information from

various documents and risk challenge by defendant that her calculations were incorrect”);

Wagner v. Dryvit Sys., Inc., 208 F.R.D. 606, 610 (D. Neb. 2001) (“The fact that a

corporation has an unwieldy record keeping system which requires it to incur heavy

expenditures of time and effort to produce requested documents is an insufficient reason to

prevent disclosure of otherwise discoverable information.”).

       At a minimum, Defendants must provide Plaintiffs with narrative responses

sufficient to enable them to ascertain the information sought. See, e.g., Perfect 10 Inc. v.

Giganews, Inc., No. 11-cv-7098, 2014 WL 12586247, at *2 (C.D. Cal. June 2, 2014)

(ordering defendant “to provide any additional technical expertise it may have to plaintiff

as to how plaintiff itself may decode” defendant’s data); WIMCO, LLC v. Lange Indus.,

Inc., No. 06-cv-3565 (PJS/RLE), 2007 WL 9747496, at *2 (D. Minn. Oct. 2, 2007)

(requiring defendant to supplement interrogatory response to provide the means for

plaintiff to interpret information produced under Rule 33(d)); Powerhouse Marks, L.L.C.

v. Chi Hsin Impex, Inc., No. 04-cv-73923, 2005 WL 8154950, at *3 (E.D. Mich. Nov. 15,


                                             10
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 15 of 27




2005) (concluding that defendants did not meet burden under Rule 33(d), “given the nature

of the raw data and [p]laintiff’s failed attempts to calculate the information responsive to

its discovery requests”). Finally, Defendants’ objection that they do not maintain

responsive information in the format requested by Plaintiffs does not relieve Defendants of

their obligation to produce information necessary to respond to Plaintiffs’ interrogatory.

               3.    Defendants’ Burden Objection Lacks Merit

       Defendants do not dispute the relevance of the information sought in Plaintiffs’

interrogatory, nor can they. The interrogatory relates to information necessary for Plaintiffs

to identify class members, their overcharges and calculate damages, which goes to the heart

of Plaintiffs’ claims. Instead, Defendants focus on the burden involved in gathering the

information:

       Defendants further object to this interrogatory on the grounds that it is overly
       broad and unduly burdensome, considering the parties’ relative access to
       relevant information, the importance of the discovery in resolving the issue,
       and whether the burden or expense of the proposed discovery outweighs its
       likely benefit, particularly because it purportedly requires Defendants to
       identify “each claim” and certain information contained within “each such
       claim.”

       This objection does not withstand scrutiny. First, Defendants’ objection lacks any

specificity as to the actual burden and costs associated with providing the responsive

information. Plaintiffs’ access to relevant information is not equivalent to Defendants’

access. Plaintiffs do not have access to Defendants’ systems to perform the searches or

calculations, nor do Plaintiffs have access to internal personnel who know what searches

and calculations to perform. Second, the proposed discovery is critically important to

Plaintiffs’ case. It will allow Plaintiffs’ counsel and their expert to calculate damages and


                                              11
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 16 of 27




identify potential class members. Third, Defendants offer no evidence to support their

claim that the burden or expense of the proposed discovery outweighs its likely benefit.

“[A]n objection that discovery is overly broad and unduly burdensome must be supported

by affidavits or offering evidence revealing the nature of the burden and why the discovery

is objectionable.” Wagner, 208 F.R.D. at 610 (D. Neb. 2001).

       Defendants’ burden objection also fails because they need this same information to

challenge Plaintiffs’ class certification motion and damages calculations for trial. Where

the “responding party would necessarily have to gather the requested information to

prepare its own case, objections that it is too difficult to obtain the information for the

requesting party are not honored.” Asberry v. Cate, No. 2:11-CV-2462 KJM KJN, 2014

WL 1286191, at *3 (E.D. Cal. Mar. 31, 2014) (citing Flour Mills, Inc. v. Pace, 75 F.R.D.

676, 680 (D.Okla.1977)); see also In re Folding Carton Antitrust Litig., 83 F.R.D. 256,

259 (N.D. Ill. 1979) (interrogatories not objectionable on the ground of burden where they

relate to objecting party’s statute of limitations defense and to information objecting party

would gather in the preparation of its own case). If Defendants contend that additional

information not yet produced is needed to calculate damages, then Defendants should be

required to produce the data and information needed to perform that analysis.

       Here, Plaintiffs require data and information necessary to identify class members

and quantify the amount of overcharges and clawbacks they have suffered. In order to do

so, Plaintiffs will need to have data and information necessary to identify class members’

and calculate their damages. Defendants will challenge the accuracy of Plaintiffs’

identification of class members and their classwide damages calculations. Thus,


                                             12
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 17 of 27




Defendants must be required to provide data and information, within their exclusive

control, for Plaintiffs to perform such analyses. Defendants cannot have it both ways. They

cannot claim that Plaintiffs should be required to make certain assumptions regarding what

Defendants’ data means as well as speculate as to the meaning of certain data elements and

refuse to disclose such information. “The fact that a corporation has an unwieldy record

keeping system which requires it to incur heavy expenditures of time and effort to produce

requested documents is an insufficient reason to prevent disclosure of otherwise

discoverable information.” Webb v. Ethicon Endo-Surgery, Inc., No. CIV. 13-1947

JRT/JJK, 2015 WL 317215, at *7 (D. Minn. Jan. 26, 2015) (citing Wagner v. Dryvit Sys.,

Inc., 208 F.R.D. 606, 611 (D.Neb.2001); Handi–Craft Co. v. Action Trading, S.A., No. 02–

cv–1731, 2003 WL 26098543, at *11 (E.D.Mo. Nov. 25, 2003)). Defendants’ objections

to Integratory No. 2 should be overruled and Defendants ordered to provide a fulsome and

complete response.

       B.     Defendants Should Amend Their Response to Document Request No. 25

       Defendants should be compelled to produce all Transaction Data needed for

Plaintiffs to identify the claims at issue and calculate damages.

       DOCUMENT REQUEST NO. 25: All Prescription Drug Transaction Data
       for Plaintiffs’ and the Class’ transactions where there was an Overcharge
       and/or Clawback.
       DEFENDANTS’ RESPONSE: Defendants reassert their objections to the
       definitions of “Overcharges” and “Prescription Drug Transaction Data,” as
       set forth above in the General Objections. 3 Defendants further object to this

       3
         Plaintiffs defined “Overcharges” as “Coinsurance Overpayments and Spread.”
        Plaintiffs defined “Prescription Drug Transaction Data” as “all information relevant
to a prescription drug transaction, including, but not limited to, all information stored in the

                                              13
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 18 of 27




       Request to the extent it is duplicative of Request No. 9. Defendants also
       object to the definitions of “ERISA Class” and “Non-ERISA Class” in the
       Class Action Complaint and, as that definition is incorporated in this
       Request, the Request seeks data that is not relevant to any claims or defenses
       in this action. For example, consistent with the Court’s order on Defendants’
       motion to dismiss in the Previous Action and the Stipulation for Partial
       Dismissal (ECF 63) and the corresponding Order (ECF 68), Plaintiffs have
       dismissed all claims for transactions under prescription drug benefit plans
       that describe the member contribution amount as the lower of (1) the
       applicable Copayment and/or Coinsurance or (2) the network pharmacy’s
       U&C (i.e., “lesser-of-two” plans). Yet, this Request seeks information
       regarding prescription drug transactions pursuant to such plans. The Request
       is also irrelevant to the extent it seeks information regarding transactions
       beyond purchases of outpatient prescription drugs at retail Network
       Pharmacies.
       Defendants will produce by April 26, 2019, the administrative record
       generated during the review of Plaintiffs’ claims for benefits that were
       administratively exhausted following dismissal of the Previous Action.
       Defendants are also willing to meet and confer with Plaintiffs regarding
       potential production of other prescription drug transaction data, once
       Plaintiffs have defined a more limited putative class that does not include
       claims that have been already dismissed in this action. Other responsive
       documents will be withheld on the basis of Defendants’ objections.
              1.     Defendants’ Response Does Not Comply with Rule 34(b)(2)(c)

       Rule 34(b)(2)(C) obligates a party, when responding to a request for production, to

“state whether any responsive materials are being withheld on the basis” of its objection.

Fed R. Civ. P. Rule 34 (2015). The Advisory Committee Notes state that when a party



NCPDP database, Insured’s name, address, birth date, gender, plan name, plan type, National
Drug Code (“NDC”), drug description, drug quantity, Participating Pharmacy name,
Participating Pharmacy address, prescription number, date of transaction, store number, Fees
Paid by Insured, Fees Paid to Pharmacy, amount of Spread, amount of Clawback, whether
the Cost-Share was a copayment or co-insurance, the co-insurance percentage, the Insured’s
deductible amount, accumulated deductible, and remaining deductible, the basis for Fees
Paid by Insured (e.g., whether the transaction was in the deductible portion of the policy
and whether it involved a deductible payment, coinsurance payment, or copayment), and
the usual and customary charge.”


                                            14
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 19 of 27




objects to a request for production because it is overbroad, it must also acknowledge if

“some part of the request is appropriate [and] state the scope that is not overbroad.”

Advisory Committee Notes, Fed. R. Civ. P. 34 (2015). “[I]f the [request] is

overbroad…[the responding party] is obligated to produce documents that fit within a

reasonable construction (i.e. nonoverbroad reading) of the [request], and state why the

remainder of documents are not being produced. CapRate Events, LLC v. Knobloch, No.

17-CV-5907-NGG-SJB, 2018 WL 4378167, at *2 (E.D.N.Y. Apr. 18, 2018).

       Here, Plaintiffs’ request seeks Transaction Data for Plaintiffs and putative class

members for instances where they were overcharged. Defendants’ objections seize on the

fact that Plaintiffs’ claims do not include SPDs with lesser-of-two language. This fact does

not excuse Defendants’ obligation to produce documents for claims governed by SPDs

with lesser-of-three language (and Plaintiffs have confirmed that only such lesser-of-three

plans are at issue). In today’s letter, Defendants confirmed that they have not produced

plan-variation code information that is necessary to identifying the specific SPD associated

with each prescription drug transaction. Defendants must amend this response and produce

responsive documents accordingly.

       C.     Defendants Should Amend Their Response to Document Request Nos.
              26 and 30

       Plaintiffs propounded Requests Nos. 26 and 30 so that once Plaintiffs have all

relevant Transaction Data, they will know what to do with it. Defendants produced

Transaction Data earlier this year, but as anticipated it is massive and unwieldy. Plaintiffs

need complete responses to these requests to fully understand Defendants’ Transaction



                                             15
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 20 of 27




Data. In today’s letter, Defendants’ counsel provided answers to certain questions,

although they assert that “such requests should be through formal discovery rather than

informal counsel-to-counsel communications.” Defendants also stated that they will

produce additional data dictionaries. In this regard, it is possible that Defendants answers

and data dictionaries may narrow the issue in dispute. That said, Defendants contend that

“a full adjudication of claims would be necessary if Plaintiffs were able to prove liability,”

while at the same time they insist that “an actual readjudication of claims going back ten

years is not possible.” And Defendants refuse to inform Plaintiffs as to whether there is

additional information that Defendants have not produced that they maintain Plaintiffs need

to calculate damages.

       DOCUMENT REQUEST NO. 26: Documents sufficient to identify the
       databases or sources of Prescription Drug Transactional Data, including all
       data elements captured, all data dictionaries and mapping Documents
       necessary to correctly interpret the Prescription Drug Transaction Data; all
       decoding Documents that facilitate the translation of values contained in the
       Prescription Drug Transaction Data; and mapping Documents or datasets
       connecting values in previous periods to their equivalent counterparts, to the
       extent that codes or values have changed over time, as the result of a database
       platform shift or redesign.
       DEFENDANTS’ RESPONSE: Defendants reassert their objection of
       “Prescription Drug Transaction Data,” as set forth above in the General
       Objections. Defendants further object to this Request because it seeks
       evidence and information beyond the scope of the administrative record. It is
       Defendants’ position that judicial review of the claim determination of
       Plaintiffs’ benefit claims at issue should be made based on the administrative
       record, which has already been provided to Plaintiffs.
              Even if discovery in this matter were permitted beyond the
       administrative record, though it is not, Defendants object to this Request as
       overly broad and seeking documents not relevant to any claims or defenses.
       This case involves Plaintiffs’ claim for benefits as it relates to outpatient
       prescription drug benefits for certain purchases at retail Network Pharmacies.
       The requested documents are not relevant to whether Plaintiffs are entitled

                                             16
CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 21 of 27




to the benefits sought. Defendants further object to this Request because its
scope is not proportional to the needs of the case, considering the importance
of the issues at stake in the action, the amount in controversy, the parties’
relative access to relevant information, the parties’ resources, the importance
of the discovery in resolving the issues, and whether the burden or expense
of the proposed discovery outweighs its likely benefit. The Request for “all
data elements captured, all data dictionaries and mapping Documents,” “all
decoding Documents,” and “mapping Documents or datasets” seeks
documents and information not relevant to the claims of defenses in this
action. In addition, the terms “data dictionaries,” “mapping,” and “decoding”
are vague and ambiguous so as to make a response impossible without
speculation as to the meaning of these terms. Moreover, as written, the
Request could be read to seek all drafts and communications about such
“decoding” or “mapping” documents, including emails from Defendants’
employees regarding the prescription drug transaction data. Searching for
such emails would require an extensive search and would not likely generate
information relevant to the claims or defenses in this matter.
       Responsive documents will be withheld on the basis of Defendants’
objections.
DOCUMENT REQUEST NO. 30: All Documents necessary to efficiently
re-adjudicate all claims for which Insured were Overcharged to calculate
Overcharges on an individual and class basis.
DEFENDANTS’ RESPONSE: Defendants reassert their objection to the
definition of “Overcharges,” as set forth above in the General Objections.
Defendants object to this Request as overly broad, vague, and ambiguous so
as to make a response impossible without speculation. Defendants do not
understand what Plaintiffs are requesting and it would require speculation as
to what Plaintiffs believe is necessary to efficiently re-adjudicate any claims.
Defendants further object to this Request because it seeks evidence and
information beyond the scope of the administrative record. It is Defendants’
position that judicial review of the claim determination of Plaintiffs’ benefit
claims at issue should be made based on the administrative record, which has
already been provided to Plaintiffs.
       Even if discovery in this matter were permitted beyond the
administrative record, though it is not, Defendants object to this Request
because the request for “[a]ll Documents necessary,” is not proportional to
the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant
information, the parties’ resources, the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed


                                      17
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 22 of 27




       discovery outweighs its likely benefit. In addition, the Request seeks
       irrelevant documents. Consistent with the Court’s order on Defendants’
       motion to dismiss in the Previous Action and the Stipulation for Partial
       Dismissal (ECF 63) and the corresponding Order (ECF 68), Plaintiffs have
       dismissed all claims for transactions under prescription drug benefit plans
       that describe the member contribution amount as the lower of (1) the
       applicable Copayment and/or Coinsurance or (2) the network pharmacy’s
       U&C (i.e., “lesser-of-two” plans). Yet, because of the way that Plaintiffs
       have defined “Overcharges,” this Request includes documents relating to
       “lesser-of-two plans” not relevant to any claims or defenses in this case. In
       addition, the definition of “Insureds” is overly broad and not limited to those
       that are relevant to the claims in this case.
       Defendants will produce by April 26, 2019, the administrative record
       generated during the review of Plaintiffs’ claims for benefits that were
       administratively exhausted following dismissal of the Previous Action.
       Defendants are also willing to meet and confer with Plaintiffs regarding
       potential production of other Prescription Drug Transaction Data once
       Plaintiffs have defined a more limited putative class that does not include
       claims that have been already dismissed in this action.
             Other responsive documents will be withheld on the basis of
       Defendants’ objections.
              1.     These Requests are Relevant to Class Certification and Damages

       In Rule 23 cases where plaintiffs have not yet filed a motion for class certification,

discovery may be used to help determine whether the class can properly be certified,

particularly with respect to the threshold requirements of “numerosity, common questions,

and adequacy of representation.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

n.13 (1978). Discovery before a class certification ruling is appropriate, even necessary.

See Stewart v. Winter, 669 F.2d 328, 331 (5th Cir. 1982) (“in most cases, a certain amount

of discovery is essential in order to determine the certification issue and the proper scope

of a class action”) (quotation and citation omitted). The Eighth Circuit Court of Appeals

has generally endorsed broad discovery prior to class certification. Johnson v. Nekoosa–



                                             18
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 23 of 27




Edwards Paper Co., 558 F.2d 841, 845 n. 5 (8th Cir. 1977) (“[W]e note that broad

discovery should usually be permitted prior to class certification.”).

       These requests and Defendants’ objections get to the core of the issues presented by

this motion. Although Defendants finally produced their Transaction Data in April and

May of this year, Plaintiffs still do not have the tools to fully understand it. That is not

because Plaintiffs failed in discovery to ask Defendants for it. Rather, as these requests

demonstrate, Plaintiffs have properly sought this information and have been attempting to

obtain the information necessary to allow them identify, interpret and use the Transaction

Data. Plaintiffs need these documents to discover who was overcharged and by how much.

              2.     These Requests Are Proportionate to the Needs of the Case

       Proportionality is governed by the factors cited in Rule 26(b): “the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Each factor is analyzed below:

   • Issues at stake in the Action: This case involves overcharging for prescription
     drugs. The cost of health care affects virtually all Americans, and shining a light on
     the business practices of a large health insurer could be important to its customers
     and competitors. This factor favors Plaintiffs.

   • Amount in Controversy: Because this is a putative class action, the Court must
     consider whether the discovery at issue is necessary for class certification and
     classwide damages. 4 Plaintiffs believe that Defendants overcharged Plaintiffs and

       4
        See Reyes v. Educ. Credit Mgmt. Corp., No. 15CV628-BAS(JMA), 2016 WL
9488704, at *5 (S.D. Cal. Sept. 20, 2016) (“because this is a putative class action, under a
Rule 26(b) proportionality analysis, the needs of the case at this time are tied to Plaintiff’s
intended motion for class certification. In evaluating Plaintiff’s motion to compel, the

                                              19
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 24 of 27




       the Class millions of tens, if not hundreds, of millions of dollars in overcharges and
       clawbacks. This factor favors Plaintiffs.

   • Access to Information: Plaintiffs can only access the requested information from
     Defendants through discovery. There is no other source. This factor strongly favors
     Plaintiffs.

   • The Parties’ Resources: Plaintiffs are individuals, while Defendants are part of a
     Fortune 10 conglomerate. Defendants have unlimited financial resources and
     sophisticated data systems. This factor strongly favors Plaintiffs.

   • Importance of the Discovery: This discovery is critical. Plaintiffs need it to
     determine Rule 23 issues and to calculate damages. This factor strongly favors
     Plaintiffs.

       Burden v. Benefit: Defendants have not identified any facts to support their burden
       objection, and they will need this same information for their affirmative defenses
       and trial. See Section IV(a)(iii), supra.

       The information Plaintiffs seek in response to Request Nos. 26 and 30 go to the

heart of Plaintiffs’ and their experts’ ability to identify and understand the plans

containing “lesser-of-three” language but were inappropriately adjudicated “lesser-of-

two”, as well as to understand the data necessary to calculate damages. Discovery

regarding the Transactional Data, and information necessary to interpret and use the

information will allow Plaintiffs to identify Class members and calculate damages. The

information sought clearly outweighs any purported burden or expense of the discovery

sought. Thus, for the reasons set forth above, Plaintiffs’ motion to compel fulsome and

complete responses to Request Nos. 26 and 30 should be granted.




Court must consider whether the discovery sought is necessary for Plaintiff to seek class
certification under Rule 23.”).


                                              20
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 25 of 27




V.     PLAINTIFFS’ REQUESTED RELIEF

       Plaintiffs respectfully request that the Court grant Plaintiffs’ motion to compel and

order the following relief:

       Interrogatory No. 2: That Defendants provide an amended, narrative response that

is provides complete and fulsome information responding to this Interrogatory in

compliance with Rule 33, including all information needed to identify the claims at issue

and to interpret the Transaction Data;

       Request for Production No. 25: That Defendants provide a complete response to

this Request that complies with Rule 34, and produce complete and fulsome Prescription

Drug Transaction Data responsive to Plaintiffs and the putative class, including documents

and information necessary to identify lesser-of-three plans adjudicated as lesser-of-two, the

identification of the SPD in effect during such adjudication to allow Plaintiffs to identify

overcharges and clawbacks and calculate damages for Plaintiffs and the Class;

       Request for Production No. 26: That Defendants provide a complete response to

this Request that complies with Rule 34, and produce complete and fulsome Documents

sufficient to identify and explain all data elements necessary to correctly interpret the

Transaction Data; including all documents necessary to decode and facilitate the translation

of values contained in the Transaction Data; mapping documents or datasets necessary to

connect values in previous periods of the Transaction Data to their equivalent counterparts

for the Class Period; and

       Request for Production No. 30: That Defendants provide a complete response to

this request that complies with Rule 34, and produce complete and fulsome documents


                                             21
       CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 26 of 27




necessary to re-adjudicate all claims for which Plaintiffs and the Class were overcharged,

as well as documents and data necessary to calculate damages on an individual and

class basis.




 Dated: September 8, 2020                   Respectfully submitted,


 /s/ Daniel E. Gustafson                    Robert A. Izard (Pro Hac Vice)
 Daniel E. Gustafson (#202241)              Craig A. Raabe (Pro Hac Vice)
 Amanda M. Williams (#341691)               Christopher M. Barrett (Pro Hac Vice)
 David A. Goodwin (#386715)                 IZARD, KINDALL & RAABE, LLP
 GUSTAFSON GLUEK PLLC                       29 South Main Street, Suite 305
 Canadian Pacific Plaza                     West Hartford, CT 06107
 120 South 6th Street, Suite 2600           Telephone: (860) 493-6292
 Minneapolis, MN 55402                      Facsimile: (860) 493-6290
 Telephone: (612) 333-8844                  rizard@ikrlaw.com
 Facsimile: (612) 339-6622                  craabe@ikrlaw.com
 dgustafson@gustafsongluek.com              cbarrett@ikrlaw.com
 awilliams@gustafsongluek.com
 dgoodwin@gustafsongluek.com
                                            William H. Narwold (Pro Hac Vice)
 Derek W. Loeser                            Mathew P. Jasinski (Pro Hac Vice)
 Gretchen S. Obrist (Pro Hac Vice)          MOTLEY RICE LLC
 Matthew Gerend (Pro Hac Vice)              One Corporate Center
 KELLER ROHRBACK, LLP                       20 Church Street, 17th Floor
 1201 Third Avenue, Suite 3200              Hartford, CT 06103
 Seattle, WA 98101-3052                     Telephone: (860) 882-1681
 Telephone: (206) 623-1900                  Facsimile: (860) 882-1682
 Facsimile: (206) 623-3384                  bnarwold@motleyrice.com
 dloeser@kellerrohrback.com                 mjasinski@motleyrice.com
 gobrist@kellerrohrback.com
 mgerend@kellerrohrback.com




                                           22
     CASE 0:18-cv-03191-JNE-BRT Doc. 144 Filed 09/08/20 Page 27 of 27




Ron Kilgard (Pro Hac Vice)           Erin Green Comite (Pro Hac Vice)
Chanele N. Reyes (Pro Hac Vice)      SCOTT+SCOTT,
KELLER ROHRBACK, LLP                 ATTORNEYS AT LAW, LLP
3101 N. Central Avenue, Suite 1400   156 South Main Street
Phoenix, AZ 85012                    P.O. Box 192
Telephone: (602) 248-0088            Colchester, CT 06415
Facsimile: (602) 248-2822            Telephone: (860) 537-5537
rkilgard@ kellerrohrback.com         Facsimile: (860) 537-4432
creyes@kellerrohrback.com            ecomite@scott-scott.com

                                     Ronen Sarraf
Joseph P. Guglielmo (Pro Hac Vice)   Joseph Gentile
Carey Alexander (Pro Hac Vice)       SARRAF GENTILE LLP
SCOTT+SCOTT,                         14 Bond Street, Suite 212
ATTORNEYS AT LAW, LLP                Great Neck, NY 11021
The Helmsley Building                Telephone: (516) 699-8890
230 Park Avenue, 17th Floor          Facsimile: (516) 699-8968
New York, NY 10169                   ronen@sarrafgentile.com
Telephone: (212) 223-6444            joseph@sarrafgentile.com
Facsimile: (212) 223-6334
jguglielmo@scott-scott.com
calexander@scott-scott.com

                                     Brian C. Gudmundson (#336695)
                                     ZIMMERMAN REED LLP
                                     1100 IDS Center
                                     80 South 8th Street
                                     Minneapolis, MN 55402
                                     Telephone: (612) 341-0400
                                     Facsimile: (612) 341-0844
                                     brian.gudmundson@zimmreed.com

                                     Attorneys for Plaintiffs/
                                     Counterclaim Defendants




                                     23
